                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    BOARDS OF TRUSTEES OF THE MASONRY CASE NO. C18-0538-JCC
      SECURITY PLAN OF WASHINGTON, et al.,
10
                                           MINUTE ORDER
11                    Plaintiffs,
           v.
12
      NORTH AMERICAN TERRAZZO, INC. and
13    RUBENSTEIN’S CONTRACT CARPET, LLC,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the mediator’s notice that the parties have settled
19   the case (Dkt. No. 14). Within 30 days of the issuance of this order, the parties are ORDERED to
20   file a stipulated dismissal. The Clerk is DIRECTED to terminate all pending case management
21   deadlines and CLOSE the case for statistical purposes only.
22          DATED this 10th day of April 2019.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C18-0538-JCC
     PAGE - 1
